            Case 1:20-cv-01615-GBD Document 1 Filed 02/24/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JULIE DERMANSKY,

                                Plaintiff,                    Docket No. 1:20-cv-1615

        - against -                                           JURY TRIAL DEMANDED

 CABLE NEWS NETWORK, INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Julie Dermansky (“Dermansky” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Cable News Network, Inc. (“CNN” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a taxidermy, owned and registered by Dermansky, a professional

photographer. Accordingly, Dermansky seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides

and/or transacts business in New York.
            Case 1:20-cv-01615-GBD Document 1 Filed 02/24/20 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Dermansky is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 2357 Cours

Carson Street, Mandeville, LA 70448.

       6.      Upon information and belief, CNN is a domestic business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business at 30

Hudson Yards, New York, New York 10001. Upon information and belief, CNN is registered

with the New York Department of Corporations to do business in New York. At all times

material, hereto, CNN has owned and operated a website at the URL: www.CNN.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Dermansky photographed a taxidermy (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Dermansky is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-062-374.

       B.      Defendant’s Infringing Activities

       11.     CNN ran an article on the Website entitled Apparently This Matters: Crap(py)

taxidermy. See:
          Case 1:20-cv-01615-GBD Document 1 Filed 02/24/20 Page 3 of 4




https://www.cnn.com/2014/04/04/tech/social-media/apparently-this-matters-crap-crappy-

taxidermy/index.html.The article featured the Photograph. A screenshot of the Photograph on the

Website is attached hereto as Exhibit B.

       12.     CNN did not license the Photograph from Plaintiff for its article, nor did CNN

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                         (COPYRIGHT INFRINGEMENT AGAINST CNN)
                                 (17 U.S.C. §§ 106, 501)


       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     CNN infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. CNN is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by CNN have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:20-cv-01615-GBD Document 1 Filed 02/24/20 Page 4 of 4




       1.      That Defendant CNN be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

               advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

               Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 24, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                        Attorneys for Plaintiff Julie Dermansky
